Title: From Benjamin Franklin to Richard Oswald, 11 June 1782
From: Franklin, Benjamin
To: Oswald, Richard


Sir,Passy, June 11. 1782.
I did intend to have waited on you this Morning, to enquire after your Health, and deliver the enclos’d Paper relating to the Parole of Lord Cornwallis; but being oblig’d to go to Versailles I must postpone my Visit till tomorow. I do not conceive that I have any Authority in Virtue of my office here to absolve that Parole, in any Degree: I have therefore endeavoured to found it as well as I could on the express Power given me by Congress to exchange Gen. Burgoyne for Mr. Laurens. A Reservation is made, of Confirmation or Disapprobation by Congress, not from any Desire in me to restrain the entire Liberty of that General; but because I think it decent and my Duty, to make such Reservation, and that I might otherwise be blam’d as assuming a Power not given me, if I undertook to discharge absolutely a Parole given to Congress without any Authority from them for so doing. With great Esteem and Respect, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
I have receiv’d no answer from Mr. Laurens.R. Oswald Esqe.
 
Endorsed: Doctr Franklins Letter to Mr Oswald on the Subject of Ld Cornwallis’s Parole 11— June 1782

Notation: Passy. 11th. June 1782 Dr. Franklin to Mr. Oswald. on Lord Cornwallis’s Parole. In Mr Oswald’s of 11th. June.
